Herlihy, J.
Appeal by the self-insured employer from a decision of the Workmen’s Compensation Board, filed May 31, 1967, which held the claimant to be the lawful wife of the deceased employee. It must be noted at the outset that as a result of the procedural patterns of fact finding and legal review, some seven years have passed since the claim was filed and the claimant has not yet received a final determination of her right to benefits under this social legislation. Upon the last appeal to this court (24 A D 2d 1047) we essentially held that the board upon the record before it could find a valid common-law marriage in the State of Florida. The facts are no different in the present record than on the prior appeal and, accordingly, we affirm the factual determination of the board. Decision affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Herlihy, J.